Citation Nr: 0430814	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disorder, to include epidermophytosis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk





INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board in October 2004, was granted by the 
Board on October 26, 2004, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for skin disorder in October 1973.  The veteran was notified 
of this decision in October 1973 but did not file an appeal.

2.  The additional evidence submitted since the October 1973 
rating decision includes statements from a VA physician which 
indicates the veteran's current skin disorder is related to 
activity during service.

3.  The evidence received since the October 1973 rating 
decision is so significant that is must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1973 rating decision 
denying service connection for skin disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001).

2.  A skin disorder was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1154(b), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2004).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issues involving reopening the veteran's 
claim for service connection for skin disorder.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and allowing service connection for 
the disorder at issue.  As such, these decisions pose no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

II. Reopening the Claim for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 
Vet. App. 522, 524 (1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans, 9 
Vet. App. at 285.  Therefore, the Board will consider whether 
new and material evidence has been submitted since the 
October 1973 rating decision.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2004).  This amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for skin disorder was filed 
in March 2001, which is prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.

In this case, the RO last denied service connection for skin 
disorder in October 1973 and notified the veteran of the 
decision the same month.  Following notification of an 
initial review and determination by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of notification, followed by a timely substantive 
appeal; otherwise the determination becomes final and is not 
subject to revision absent new and material evidence.  38 
U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104(a), 19.129(a) 
(1973).  The veteran did not appeal the RO decision and it 
became final.


The evidence of record at the time of the October 1973 
unappealed rating decision which was relevant to the 
veteran's claim for service connection for skin disorder was 
the service medical records and a 1968 private medical record 
noting the veteran had been found to have skin lesions on his 
right leg and that the veteran reported that they originated 
while in service.  The service records do not contain any 
notations that the veteran had complaints of or treatment for 
skin disorder during service.  

In this case, the evidence submitted since the October 1973 
RO rating decision includes a VA dermatological examination 
report in January 2003 and a March 2003 VA medical opinion.  
These medical records reflect a diagnosis of a current skin 
disorder.  The most recent VA medical record indicates that 
the veteran has a prurigo nodules involving his lower leg, 
probable tinea pedis and probable onychomycosis.  This 
medical evidence provides an opinion that relates the 
veteran's current skin condition to his military service.  

The Board concludes that the evidence submitted subsequent to 
the 1973 unappealed rating decision is new because it was not 
before the RO when it denied service connection in 1973, and 
is not cumulative.  This evidence is also "material" 
because it bears directly and substantially upon the specific 
matter under consideration.  Specifically, the March 2003 VA 
medical opinion relates the veteran's current skin disorder 
to his military service.  Accordingly, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Based on the applicable law, 
regulation, and Court decisions, the additional evidence 
received since the October 1973 unappealed rating decision is 
new and material and provides the required evidentiary basis 
to reopen the veteran's claim.  The veteran's claim for 
entitlement to service connection for skin disorder is 
therefore reopened.

III. Service Connection

The veteran claims entitlement to service connection for a 
skin disorder affecting his right foot.  He claims that he 
incurred this skin disorder as a result of activity during 
service.  Specifically, he claims that his skin disorder was 
incurred during service when he utilized an unhygienic shower 
facility in North Africa during a mission.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was in 
service.  38 C.F.R. § 3.303.  Establishing service connection 
for a disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a skin disorder during 
service; (2) whether he has a diagnosis of a skin disorder 
that would qualify as a current disability; and, if so, (3) 
whether the current disability is etiologically related to 
the skin disorder incurred while in service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for whether the veteran has a current skin disorder 
and whether it is related to military service because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The RO has obtained the veteran's service medical records.  
There is no indication in any of the service medical records 
that the veteran had complaints of, or treatment for a skin 
disorder during service.  In September 1945, a separation 
examination of the veteran was conducted.  The separation 
examination did not show any evidence of a skin disorder.  
The only abnormality of the skin noted was an appendectomy 
scar.

In March 2001, the veteran stated that there were no service 
medical records of his leg lesions because the unit was "not 
in one place for more than a few days or weeks."  He also 
stated that the skin disorder began in December 1943 after 
utilizing an unhygienic shower facility at a replacement 
camp, and the skin disorder persisted due to inadequate 
treatment on site.  He stated that he was also treated by the 
flight surgeon on site in February 1944.

VA will accept, as sufficient proof of service-connection, 
lay evidence of any disease or injury alleged to have been 
incurred in such service, if consistent with the 
circumstances and conditions of such service.  
Notwithstanding the fact that there is no official record of 
this treatment, VA will resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b). While there is 
no evidence in a veteran's service records of treatment for 
the skin condition upon which the veteran's claim is based, 
the service records confirm that the veteran served in combat 
during wartime and his unit was located in and involved with 
combat that support the veteran's statement of events. Being 
that no evidence has been offered to the contrary, the 
veteran's statement of having symptoms related to his skin in 
service is accepted as satisfactory evidence of same.  Id.

VA treatment records indicate that in December 2000, the 
veteran had "flat open dry lesions of both lower legs."  
The veteran reported the lesions had existed since the time 
of his military service, and that they were intermittently 
exacerbated.  The provisional diagnosis at this time was 
"dermatitis not otherwise specified."  The veteran was 
referred for a dermatology consultation which was conducted 
in May 2001.  The report from this examination revealed a 
diagnosis of stasis dermatitis.  

In July 2001, the veteran stated that his skin disorder 
resulted from a case of athlete's foot that was never allowed 
time to heal because the pace of missions forced him to move 
from area to area.  He also stated that he went to the VA 
hospital in 1945 for treatment, and sought private medical 
care which he states his health insurance would not give him.

A VA examination in January 2003 resulted in a diagnosis of 
"prurigo nodules involving lower legs, probable tine pedis, 
and probable onychomycosis."  Additionally, the examiner 
stated in a subsequent medical opinion in March 2003 that the 
veteran's skin disorder "more likely than not started during 
[the veteran's] period of active military service . . ." and 
continued to the present time.

In a February 2003 letter, the veteran stated that in the 
spring of 1955, he was diagnosed with an infection in his 
right leg, which the doctor diagnosed as "carbunole," 
specifically in his right knee.  The veteran stated that the 
physician informed him the carbunole was caused by the sores 
on the veteran's leg.  

The evidence supports a grant of service connection for skin 
disorder.  The veteran has stated that his skin disorder 
began during service.  The veteran's service personnel 
records, specifically the October 1945 separation 
qualification record and October 1945 report of separation, 
confirm that he served in the Mediterranean theater of 
operations and that he was involved in four distinct 
campaigns.  This supports his contention that he was part of 
a unit that consistently moved around. Thus, his statements 
regarding his initial and continuing treatment for the skin 
disorder is consistent with the circumstances and conditions 
of his service.  38 U.S.C.A. § 1154(b).  Additionally, the 
veteran is competent to testify as to readily observable 
features or symptoms of a skin disorder.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).

The competent medical records, especially the March 2003 VA 
examination, reveal that the veteran has a current diagnosis 
of a skin disorder.  The medical records also reveal a 
medical opinion which links the veteran's current skin 
disorder diagnosis to the veteran's activity and location 
while in service.  The three elements needed to prove service 
connection have been established.  Thus, the veteran's claim 
for service connection for a skin disorder must be granted.




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for skin disorder is 
reopened.  

Entitlement to service connection for skin disorder is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



